Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/20 and 9/8/21 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of optical channels of claim 1 and the image separation circuit of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the scope of claim is not well-defined because the claim cannot account for the only illumination of the target by all things illuminating. Therefore, the claim is suggested to be amended to recite: "wherein the directed RF beam constitutes the only illumination of the target" by the DE weapon and tracking system.
Regarding claim 7, it is not clear how the claimed function is performed by the recited structure in the limitation "the processing circuit extracts battle damage assessment of the target within an area on the target illuminated by the directed energy beam during the active prosecution mode". 
Applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to incorporate the structural features yielding the claimed functions in order to clearly and positively claim the intended invention.
In claim 16, the following section is hard to follow leading to ambiguities in the claim scope: "the one or more optical beam combiners being configured to combine in a common signal path: an optical signal of the PmmW imaging receiver, an optical signal of the imaging optical receiver, and the electromagnetic energy of the HEL to transmit the directed energy beam through the optical aperture to prosecute the target,". Therefore, that limitation is suggested to be clarified by reciting (if examiner's interpretation is correct): the one or more optical beam combiners being configured to combine an optical signal of the PmmW imaging receiver, an optical signal of the imaging optical receiver and the electromagnetic energy of the HEL in a common signal path and to transmit the directed energy beam through the optical aperture to prosecute the target;. 
Claims are examined as they are best understood. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the mmW signals include frequencies between 30 GHz and 300 GHz, which is a trivial statement as that is the frequency range of any mm wave. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 8362410) in view of WARREN (US 8245928) and GOPALSAMI (US 8941061).
Regarding claim 15, KING discloses a directed energy (DE) weapon and tracking system (FIG.s 1-5) comprising: a gimbal (see 210 FIG. 2) configured to slew and point an axis at a target; a telescope (see 210 FIG. 20 on the gimbal, said telescope including at least a first and second apertures; a DE weapon (see 240 FIG. 2, see also col. 7 line 34-39) including a source of electromagnetic energy for generating and transmitting a directed energy beam through the first aperture to prosecute the target in an active prosecution mode; an imaging receiver (see 230, 290 FIG.s 2 and 3, see also col. 4 line 17-20 and col. 8 line 34-37) configured to form on an optical detector array, an optical image of a scene within a field of view of the receiver from signals received through the second aperture; and a processing circuit (see 230, 265 FIG.s 2, 3) configured to process the optical image to provide real-time assessment of target tracking without effects of thermal blooming during the active prosecution mode (resulting from using mm wave or optical wave for tracking, evident of col. 8 line 34-37 and col. 8 line 53-58).
Although KING discusses use of millimeter wave for tracking, KING does not explicitly show the imaging receiver being a passive millimeter wave imaging receiver, such that the scene is a mmW scene from mmW signals. 
WARREN teaches a tracking system (see FIG.s 1-4) comprising a passive millimeter wave receiver (101 FIG. 1, col. 7 line 50-59), such that the scene is a mmW scene from mmW signals, and a second receiver (141 FIG. 1).
GOPLASAMI teaches a system (see FIG.s 2-11) comprising a passive millimeter wave imaging receiver (101 FIG. 1, col. 7 line 50-59), such that the scene is a mmW scene from mmW signals.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a passive millimeter wave imaging receiver, such as taught by GOPLASAMI, as a tracking system, such as taught by WARREN, with the tracking system of the DE weapon of KING in order to improve the operational modularity and accuracy of the assembly. 
Regarding claim 1, KING discloses a directed energy (DE) weapon and tracking system (FIG.s 1-5) comprising: a gimbal (see 210 FIG. 2) configured to slew and point an axis at a target; a telescope (see 210 FIG. 2) on the gimbal, said telescope including at least a first and second apertures; a DE weapon (see 240 FIG. 2, see also col. 7 line 34-39) including a source of electromagnetic energy for generating and transmitting a directed energy beam through the first aperture to prosecute at least a portion of the target in an active prosecution mode; and an imaging receiver (see 230, 290 FIG.s 2, 3, see also col. 4 line 17-20 and col. 8 line 34-37); a first optical detector array (evident of col. 8 line 53-58) configured to receive at least a portion of the optical signal and to extract a first optical image of the scene including at least the portion of the target within the directed energy beam; and a processing circuit configured to process the first optical image to provide real-time assessment of target tracking based on the received signals of the scene during the active prosecution mode.
Although KING discusses use of millimeter wave for tracking, KING does not explicitly show the imaging receiver being a passive millimeter wave imaging receiver comprising, a phased-array antenna including a plurality of antenna elements mounted within the telescope and arranged in a first pattern configured to receive mmW signals through the second aperture of a mmW scene within a field of view of the PmmW imaging receiver; a plurality of electro-optic modulators corresponding to the plurality of antenna elements, each modulator configured to modulate an optical carrier with a received mmW signal to generate a plurality of modulated optical signals; a plurality of optical channels configured to carry the plurality of modulated optical signals, each of the plurality of optical channels having an output to emanate the corresponding modulated optical signal out of the corresponding optical channel, the outputs of the plurality of optical channels arranged in a second pattern corresponding to the first pattern; and a first composite signal channel, adjacent to the plurality of outputs of the plurality of optical channels, configured to receive the plurality of modulated optical signals to form a first composite optical signal, such that the scene is a mmW scene from mmW signals and the received signal is the composite optical signal.
WARREN teaches a tracking system (see FIG.s 1-4) comprising a passive millimeter wave receiver (101 FIG. 1, col. 7 line 50-59), such that the scene is a mmW scene from mmW signals, and a second receiver (141 FIG. 1).
GOPLASAMI teaches a system (see FIG.s 2-11) comprising a passive millimeter wave imaging receiver (101 FIG. 1, col. 7 line 50-59) comprising a passive millimeter wave receiver (101 FIG. 1, col. 7 line 50-59) comprising, a phased-array antenna including a plurality of antenna elements mounted within the telescope and arranged in a first pattern configured to receive mmW signals through the second aperture of a mmW scene within a field of view of the PmmW imaging receiver; a plurality of electro-optic modulators (see 313 FIG. 3) corresponding to the plurality of antenna elements, each modulator configured to modulate an optical carrier with a received mmW signal to generate a plurality of modulated optical signals; a plurality of optical channels configured to carry the plurality of modulated optical signals, each of the plurality of optical channels having an output to emanate the corresponding modulated optical signal out of the corresponding optical channel, the outputs of the plurality of optical channels arranged in a second pattern corresponding to the first pattern; and a first composite signal channel, adjacent to the plurality of outputs of the plurality of optical channels, configured to receive the plurality of modulated optical signals to form a first composite optical signal, such that the scene is a mmW scene from mmW signals and the received optical signal is the composite optical signal.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a passive millimeter wave imaging receiver, such as taught by GOPLASAMI, as a tracking system, such as taught by WARREN, with the tracking system of the DE weapon of KING in order to improve the operational modularity and accuracy of the assembly. 
Regarding claim 2, GOPLASAMI further teaches the mmW signals include frequencies between 30 GHz and 300 GHz (evident).
The motivation to combine is same in claim 1 above. 
Regarding claim 3, KING further discloses the first aperture comprises an optical aperture, wherein the source of DE weapon comprises a high energy laser (HEL) that generates a directed laser beam that is transmitted through the optical aperture (evident).
Regarding claim 4, GOPLASAMI further teaches the first aperture comprises an electronic aperture, wherein the source of DE weapon comprises a high-power microwave (HPM) that generates a directed radio frequency (RF) beam that is transmitted through the electronic aperture (evident).
The motivation to combine is same in claim 1 above. 
Regarding claim 5, KING further discloses the directed RF beam constitutes the only illumination of the target (at least at times).
Regarding claim 6, KING the processing circuit maintains an aimpoint on the target within an area on the target illuminated by the directed energy beam during the active mode prosecution (evident).
Regarding claim 7, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of the prior art as presented above is further capable of having the processing circuit extract battle damage assessment of the target within an area on the target illuminated by the directed energy beam during the active prosecution mode during its intended operation.
Regarding claim 8, the combination of the prior art above further teaches the PmmW imaging receiver provides real-time assessment of target tracking (such as taught by GOPLASAMI) during both active and inactive prosecution modes (such as taught by KING).
Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KING  in view of WARREN and GOPALSAMI, as applied to claim 1 above, and further in view of SMITH (US 6621764) 
Regarding claim 9, KING further discusses the optical aperture and an additional  imaging receiver; however, KING does not explicitly show 
an optical aperture; an optical imaging receiver coupled to the optical aperture, a second optical detector array, the optical imaging receiver, the second optical detector array, and the processing circuit being together configured to form, on the second optical detector array, a second optical image of an optical scene within a field of view of the optical imaging receiver including the target to provide real-time target tracking based on received optical signals, wherein a resolution of the portion of the target in the mmW scene is coarser than a resolution of the portion of the target in the optical scene.
SMITH teaches a tracking system (see FIG.s 12-17) comprising a first mmW image (from 342 FIG. 14) and second optical image (from 344 FIG. 14), and a processing circuit (350 FIG. 14) configured to process the first and second optical images to provide real-time assessment of target tracking of the target; an optical imaging receiver (344 FIG. 14) coupled to the optical aperture, a second optical detector array (evident), the optical imaging receiver, the second optical detector array, and the processing circuit being together configured to form, on the second optical detector array, a second optical image of an optical scene within a field of view of the optical imaging receiver including the target to provide real-time target tracking based on received optical signals, wherein a resolution of the portion of the target in the mmW scene is coarser (physically evident of wavelength of the illumination) than a resolution of the portion of the target in the optical scene.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a fusion tracking of SMITH, with the assembly of KING in view of WARREN and GOPLASAMI in order to further improve the operational modularity of the system. 
Regarding claim 10, the combination of prior art above further teaches the processing circuit provides real-time target tracking based on received optical signals during an inactive prosecution mode.
Regarding claim 11, SMITH further teaches an optical transmitter configured to illuminate the optical scene, wherein the processing circuit provides real-time target tracking based on both the received mmW signals and the received optical signals.
The motivation to combine is same as in claim 9 above. 
Regarding claim 12, SMITH further teaches a ranging circuit for measuring a time of flight between an optical pulse emitted by the optical transmitter and a signal, from the second optical detector array, corresponding to a reflection from the optical scene of the optical pulse (such as col. 9 line 47-57).
The motivation to combine is same as in claim 9 above. 
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-21 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 16, the closes prior art combination KING in view of WARREN, GOPLASAMI and SMITH teaches:
KING discloses directed energy (DE) weapon and tracking system (FIG.s 1-5) comprising: a gimbal (see 210 FIG. 2) configured to slew and point an axis at a target; a telescope (see 210 FIG. 2) on the gimbal, said telescope comprising an optical aperture and a second electronic aperture; a DE weapon (see 240 FIG. 2, see also col. 7 line 34-39) including a high energy laser (HEL) source of electromagnetic energy for generating a directed energy beam; an imaging receiver (see 230, 290 FIG.s 2 and 3, see also col. 4 line 17-20 and col. 8 line 34-37) coupled to the second aperture; an optical imaging receiver (see col. 8 line 53-58) coupled to the optical aperture; one or more optical beam combiners (ASE 250 in FIG. 2 is shown combining); at least one optical detector array (evident of the separate target illuminator of col. 8 line 53-58); and a processing circuit (see 230, 265 FIG.s 2, 3); the one or more optical beam combiners being configured to combine in a common signal path: an optical signal of the imaging receiver, an optical signal of the imaging optical receiver (not shown), and the electromagnetic energy of the HEL to transmit the directed energy beam through the optical aperture to prosecute the target (evident of ASE 250 FIG. 3), the imaging receiver, the one or more optical beam combiners, the image separation circuit and the at least one optical detector array, and the processing circuit being together configured to form, on the at least one optical detector array (evident), a first optical image of a scene within a field of view of the imaging receiver, the optical imaging receiver and the one or more optical beam combiners, the image separation circuit, the at least one optical detector array, and the processing circuit being together configured to form, on the at least one optical detector array (evident), a second optical image of an optical scene within a field of view of the optical imaging receiver, the processing circuit configured to process the first and second optical images to provide real-time assessment of target tracking of the target.
Although KING discusses use of millimeter wave for tracking, KING does not explicitly show the imaging receiver being a passive millimeter wave imaging receiver, such that the scene is a mmW scene from mmW signals; and although implied, KING does not explicitly show the processing circuit configured to process the first and second optical images to provide real-time assessment of target tracking of the target. 
WARREN teaches a tracking system (see FIG.s 1-4) comprising a passive millimeter wave receiver (101 FIG. 1, col. 7 line 50-59), such that the scene is a mmW scene from mmW signals, and a second receiver (141 FIG. 1).
GOPLASAMI teaches a system (see FIG.s 2-11) comprising a passive millimeter wave imaging receiver (101 FIG. 1, col. 7 line 50-59), such that the scene is a mmW scene from mmW signals.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a passive millimeter wave imaging receiver, such as taught by GOPLASAMI, as a tracking system, such as taught by WARREN, with the tracking system of the DE weapon of KING in order to improve the operational modularity and accuracy of the assembly. 
SMITH teaches a tracking system (see FIG.s 12-17) comprising a first mmW image (from 342 FIG. 14) and second optical image (from 344 FIG. 14), and a processing circuit (350 FIG. 14) configured to process the first and second optical images to provide real-time assessment of target tracking of the target.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a fusion tracking of SMITH, with the assembly of KING in view of WARREN and GOPLASAMI in order to further improve the operational modularity of the system. 
However, the above-mentioned combination fails to teach an image separation circuit, the one or more optical beam combiners being configured to combine in a common signal path: an optical signal of the PmmW imaging receiver, an optical signal of the imaging optical receiver, and the electromagnetic energy of the HEL to transmit the directed energy beam through the optical aperture to prosecute the target.
Thus, the prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims 17-21 are allowable at least for their dependencies on objected independent claim. 
Dependent claim 13 is objected to for including substantially the same scope (including claims 1 and 9) and the same allowable subject matter as that of claim 16.
Dependent claim 14 is objected to at least for their dependencies on objected claim 13. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAUNDERS (US 10444328), MARRON (US 10401499), KALENDER (US 10310086), GALLIVAN (US 8188905), CROUCH (US 8767192), DEFLUMERE (US 8371201).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875